Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-6, 8-15, 17, 19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 5-6, 8-15, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the second array or light emitting elements configured to emit second image light and have a second physical pitch that is different from the first physical pitch, wherein the scanning mirror is configured to display a first column of pixels in the image frame by reflecting the first image light while rotating about an axis at a scanning frequency, and wherein the scanning mirror is configured to display a second column of pixels in the image frame by reflecting the second image light while rotating about the axis at the scanning frequency as set forth in the claimed combination; and 
Regarding claims 17, 19 and 21-24, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the control circuitry configured to rotate the scanning mirror at a first speed within a first region of the image frame and at a second speed that is different than the first speed in a second region of the image frame that is different from the first region as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/22/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872